Citation Nr: 0427325	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  

(The appellant's claim for waiver of an overpayment of death 
pension benefits in the amount of $7,248.00 is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.  He died on January [redacted], 2000.  The appellant 
is his widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision in which 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death and entitlement to DEA 
benefits, pursuant to Chapter 35.  The appellant filed a 
notice of disagreement (NOD) in June 2000.  The RO issued a 
statement of the case (SOC) later that same month, and the 
appellant filed a substantive appeal in July 2000.  In 
November 2002, and April 2004, the RO issued supplemental 
SOCs (SSOC) addressing additional evidence received 
concerning the appellant's claims.  

In May 2001, the Board remanded the current claims to the RO, 
directing additional development be undertaken.  After 
completing the requested development, the RO continued the 
denials of the claims, and returned the matters to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's death certificate lists intracranial 
hemorrhage as the sole cause of death.

3.  Service medical records are negative for treatment of a 
vascular disorder or intracranial hemorrhage.

4.  At the time of the veteran's death, service connection 
had only been established for ankylosis of the left middle 
finger, evaluated as 10 percent disabling, and there was no 
claim for service connection pending before VA.

5.  Service records show that the veteran did not have any 
overseas or foreign service during his period of active 
service, and there is no evidence of exposure to Agent Orange 
during his service in the United States.

6.  The veteran's diagnosed intracranial hemorrhage is not 
among the disabilities recognized by VA as etiologically 
related to herbicide (Agent Orange) exposure in Vietnam.

7.  There is no competent evidence of record medically 
relating the veteran's intracranial hemorrhage to his period 
of active service, to include alleged exposure to Agent 
Orange therein, or to his service-connected left finger 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2003)

2  The claim for eligibility for Dependent's Educational 
Assistance lacks legal merit.  38 U.S.C.A. §§ 1310, 3501 
(West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that, as regards the claim for Chapter 35 
benefits, the appellant has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the appellant's claim 
lacks legal merit.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).



Moreover, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim for service connection 
for the cause of the veteran's death has been accomplished.

In December 2000, December 2001, and December 2003 letters, 
the June 2000 SOC, and the November 2002 SSOC, the RO 
notified the appellant of the legal criteria governing the 
claims.  In each instance, the appellant was given an 
opportunity to respond, and in fact, in June 2002 and March 
2004 statements, the appellant asserted that she had 
submitted all the medical evidence she had to the record.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the December 2000, December 2001, 
and December 2003 letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
this letter, VA requested that the appellant provide 
information to enable it to attempt to obtain any outstanding 
medical evidence pertinent to the claims on appeal.  The 
letter also invited the appellant to send in any evidence in 
her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  

The initial rating action in this case was issued in May 
2000, prior to the enactment of the VCAA in November 2000.  
Compliance with the VCAA was not completed until December 
2003, and all the SOC and SSOCs except the most recent one 
were issued prior to this time.  In April 2004, after all 
appropriate notice and assistance had been provided, the RO 
adjudicated the appellant's claims for the first time after 
compliance with the VCAA.  Therefore, all pertinent records 
were in the claims file prior to the RO's initial post-VCAA 
notice adjudication of the appellant's claims.  Given the 
RO's compliance with VCAA, and the RO's post-compliance 
adjudication of the claims, there is no additional action to 
be taken by the RO, and no benefit to the appellant in 
returning his claims to the RO for yet another post-VCAA 
adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO has obtained 
the veteran's treatment records from the hospital in which he 
died, and obtained a medical opinion with regard to a 
possible relationship between his cause of death and service.  
Moreover, the appellant has been given the opportunity to 
submit evidence to support her claims, and has stated on two 
occasions that she has no more evidence to submit.  The Board 
notes that in her March 2004 statement she asserted that she 
was going to submit additional statements, however, she did 
not do so, and the RO appropriately forwarded her claim to 
the Board for adjudication.  Significantly, neither the 
veteran not his representative has identified, and the claims 
file does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  Hence, the Board finds 
that any failure on VA's part in not completely fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claim for service connection for the 
cause of the veteran's death is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102. 

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Factual Background

Service medical records show that the veteran's vascular 
system was normal at induction, entry, and separation from 
service, and that he did not complain of, or receive 
treatment for, any vascular disorders or psychiatric 
disorders.  His DD 214 shows that he did not have any 
overseas or foreign service during active duty, and his 
service medical records indicate that he was stationed in 
Fort Gordon, Georgia, San Francisco, and West Point, New 
York.

In a May 1976 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for ankylosis 
of the left middle finger.

In an April 2000 statement submitted by the veteran's sister, 
she asserts that at a restaurant the veteran stopped talking, 
stared into space, lost color and started perspiring.  He 
stated that he had a flashback to his time in Laos.

Private treatment records from the veteran's hospitalization 
prior to his death indicate that the veteran complained of 
headache and nausea, and was found collapsed in the bathroom.  
He was taken to the hospital and was unresponsive.  He was 
declared brain dead at the hospital.  Computed tomography 
(CT) scans of his head indicated a large amount of 
parenchymal hemorrhage.  The death certificate shows 
intracranial hemorrhage as the sole cause of death.

Post service private treatment records from 1990 to 1998 
reflect treatment for a variety of disorders, but no evidence 
of a medical link between the veteran's intracranial 
hemorrhage and his period of active service.  

In a November 2002 medical opinion, a VA physician found no 
link between the veteran's service-connected left finger 
disability and his cause of death, and states that there was 
no basis for a link between exposure to Agent Orange and the 
veteran's intracranial hemorrhage.  The examiner also stated 
that there was no basis for "adjuncting" the veteran's 
intercerebral hemorrhage to his military service.

III.  Analysis

A.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312



In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection requires findings as to the 
existence of a current disability, and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

The Board further notes that there is now a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era.  See Veterans Education and Benefits 
Expansion Act of 2001 Public Law 107-103, 115 Stat. 976 
(2001).  Thus, a presumption of service connection arises for 
a Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions listed above.  Service 
connection for disability claimed as due to exposure to Agent 
Orange also may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303. 

The appellant generally asserts that the veteran's cause of 
death, intracranial hemorrhage, should be service-connected 
because he suffered from post-traumatic stress disorder 
(PTSD) from his experiences in service, and because he was 
exposed to Agent Orange.

With regard to the appellant's assertion that the veteran had 
PTSD due to service and this caused his death, the Board 
notes that the record does not contain a diagnosis of PTSD, 
and, as such, no medical opinion linking the veteran's 
intracranial hemorrhage to PTSD.

With regard to her assertion that the veteran's intracranial 
hemorrhage was due to the veteran's exposure to Agent Orange 
in service, as noted above, the veteran's service records do 
not indicate that the veteran had service in Vietnam.  
Accordingly, there is no presumption of exposure to Agent 
Orange based on the veteran's active service.  Moreover, 
there is no evidence in the service records or elsewhere in 
the claims file to indicate that the veteran was exposed to 
Agent Orange during his stateside service from 1967 to 1970.  

The Board also notes that, even if Agent Orange exposure were 
established, service connection for the cause of the 
veteran's death still would not be warranted.  In this 
regard, the Board notes that intracranial hemorrhage is not a 
among the diseases, listed by regulation, that are presumed 
related to Agent Orange exposure, and the only medical 
opinion on causation of record, the VA examiner's November 
2002 opinion, states that the veteran's intracranial 
hemorrhage was not due to exposure to Agent Orange.  

The Board also notes that there is no basis for finding that 
the veteran's intracranial hemorrhage was otherwise medically 
related to his military service.  The record reveals no 
evidence of complaints or diagnosis of, or treatment for, a 
cerebral hemorrhage, or a vascular disorder during service, 
and there is no competent medical evidence or opinion 
relating his intracranial hemorrhage to any incident in 
service.  In fact, the November 2002 medical opinion 
specifically states that there is no basis for relating the 
veteran's cause of death to service.

As a final note, the Board also points out that there is no 
basis for finding that the veteran's service-connected left 
finger disability caused or contributed to the veteran's 
cause of death.  The only medical opinion of record on this 
issue, the November 2002 VA examiner's opinion, states that 
there is "no way" to link the veteran's service-connected 
disability with his cause of death.  

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.

The Board has considered the appellant's assertions in 
adjudicating the claim for service connection for the 
veteran's cause of death.  While the Board does not doubt the 
sincerity of her belief that there is a relationship between 
his death and his period of active service, as a layperson 
without the appropriate medical training and expertise, she 
is simply is not competent to provide a probative opinion on 
a medical matter, such as whether he has a specific 
disability, and the medical relationship, if any, between 
that disability and his death.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As indicated 
above, the only competent evidence on the question of medical 
nexus in this case rules out a medical relationship the 
intracranial hemorrhage that caused the veteran's death and 
either service or the veteran's sole service-connected 
disability.  

In adjudicating the current claim, the Board also has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Dependents' Educational Assistance

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died after his discharge from 
service of a nonservice-connected disease (as discussed 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, his only service-
connected disability was ankylosis of the left finger, 
evaluated as 10 percent disabling.  Therefore, the veteran 
did not have a total disability that was permanent in nature 
resulting from a service-connected disability at the time of 
his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430  
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied. 



____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



